Citation Nr: 1707454	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to June 28, 2011 of service connection for post-traumatic stress disorder (PTSD) on the basis of clear and unmistakable error (CUE) in the March 12, 1987 rating decision that initially denied service connection for this disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1971.  His awards and decorations include the Vietnam Campaign Medal, the Combat Action Ribbon, and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2006.  A transcript is in the record. 


FINDINGS OF FACT

1.  The Veteran's February 10, 1987 claim of service connection for PTSD was denied in a March 12, 1987 rating decision. 

2.  The Veteran submitted a notice of disagreement with the March 12, 1987 rating decision and a statement of the case was issued; however, the Veteran did not submit a substantive appeal, and new and material evidence was not received during the appeal period.  

3.  The March 12, 1987 rating decision considered the correct facts and did not incorrectly apply any pertinent law or regulation; it does not contain CUE. 

4.  The Veteran's request to reopen his previously denied claim for service connection for PTSD was received by the RO on June 28, 2011.  


CONCLUSIONS OF LAW

1.  The March 12, 1987 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200 (2016).

2.  The criteria for an effective date prior to June 28, 2011 for service connection for PTSD have not been met, to include on the basis of clear and unmistakable error.  38 U.S.C.A. § 310 (West 1982); 38 C.F.R. § 3.303 (1986); 38 U.S.C.A. §§ 7105(c) (West 2014); 38 C.F.R. §§ 3.105(a), 3.155(b), 3.400(q)(1)(ii) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's current appeal is based on his disagreement with the effective date assigned following the grant of service connection for PTSD.  In this regard, once service connection is granted, a claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  Nonetheless, the Veteran did receive adequate VCAA notice in July 2011 as to the underlying claim for service connection for PTSD. 

Regarding the duty to assist, the Veteran's service treatment records, and VA and private treatment records have been obtained, and he has not identified any pertinent evidence to obtain. The appeal does not turn on a medical issue that requires an opinion or examination.  He presented testimony at a hearing in October 2016.  The CUE aspect of his appeal is based on the record in the claims folder at the time of the decision.  Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date/CUE

The Veteran contends that he is entitled to an effective date prior to June 28, 2011 for service connection for PTSD.  He believes that the March 12, 1987 rating decision that initially denied service connection for PTSD contains CUE, and that therefore the effective date of service connection should be the February 10, 1987 date of his original claim.  The Veteran states that an October 1986 Social and Industrial Survey that noted he had symptoms associated with PTSD had not been made available to the VA examiner who found that the Veteran did not have PTSD or any other mental illness in a psychiatric evaluation conducted later that same month.  He further notes that this survey was not discussed in the March 12, 1987 rating decision.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The Veteran's original claim for service connection for PTSD was received on February 10, 1987. 

In a rating decision dated March 12, 1987, the claim for entitlement to PTSD was denied.  The decision noted that the Veteran had recently been provided a psychiatric examination.  The examiner had specifically indicated the Veteran did not have PTSD.  In fact, the diagnosis was no mental illness.  Service connection was denied on this basis.  The Veteran was informed of this decision in a March 19, 1987 letter which also provided him with his appellate rights.

In May 1987, the Veteran submitted a notice of disagreement with the March 12, 1987 rating decision.  He was also issued a statement of the case in May 1987.  However, the Veteran did not complete the appeal process by submitting a substantive appeal.  In fact, the next communication received from the Veteran was not until June 28, 2011, when he submitted a request to reopen the claim for service connection for PTSD.  Furthermore, no new and material evidence was received prior to the expiration of the one year appeal period on March 19, 1987.  Therefore, the March 12, 1987 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200.  

Once a rating decision is final, they may not be revised except on the basis of clear and unmistakable error.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  The Veteran contends that the March 12, 1987 rating decision contains CUE, that his original claim should have been granted, and that this would provide for an earlier effective date.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396(2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59(1999)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334(1993) 

To establish CUE the moving party must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245(1994) (quoting in part Russell v. Principi, 3 Vet. App. 310(1992)). 

The laws and regulations that govern the award of service connection are basically unchanged since March 1987.  Then, as now, the laws and regulations state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 310 (West 1982); 38 C.F.R. § 3.303 (1986).  

The evidence available in March 1987 included the Veteran's service treatment records.  These show that he was seen at the neuropsychiatric clinic on a single occasion in May 1970.  The Veteran had been drinking, and became acutely upset.  He began crying for his brother, who had died shortly before the Veteran's deployment to Vietnam.  The diagnosis was unresolved grief.  7/7/2014 VBMS, STR - Medical, p. 12.  The remaining service treatment records are negative for psychiatric complaints or treatment.  His October 1971 discharge examination states that the psychiatric examination was normal.  7/7/2014 VBMS, STR - Medical, p. 33.  

The Veteran underwent a VA general medical examination in October 1986.  His complaints included emotional/adjustment problems during and after service.  The diagnoses included possible PTSD, which the examiner believed should be evaluated by psychiatry.  10/16/1986 VBMS, VA Examination, p. 5.  

The Veteran was afforded a Social Industrial Survey for Post-Traumatic Stress Syndrome by a social worker in October 1986.  The claims file was available for review.  His experiences during service were described, including his combat experiences and the May 1970 psychiatric treatment.  The Veteran was said to have drank heavily for a few years after service.  Currently, he was married and only drank occasionally.  He did not have any legal problems, and was having dreams about service less frequently, with the frequency being down to one or two times a month.  The Veteran was employed full time at the same company for 15 years.  The assessment noted that the Veteran did have some symptoms often associated with PTSD, including startle, nightmares of his combat duty which were decreasing, sudden awakening with being startled, periodic night sweats, the use of alcohol to self-medicate to block memories, and having an anxious feeling.  However, the assessment did not make a diagnosis of PTSD or any other psychiatric disability.  11/21/1986 VBMS, Medical Treatment Record - Government Facility, p. 11.  

The Veteran was also afforded a VA psychiatric examination by a medical doctor in October 1986.  The claims file and medical file were present but the social work survey was not.  The examiner noted that the Veteran was not currently receiving any care from a mental health provider and had never received any such treatment.  The Veteran's family history and military history were reviewed, and his combat experiences were described.  The Veteran reported that he was a nervous person, but added that he did not get mad very often.  On mental status examination, the Veteran's talk was to the point, and his thoughts were logical.  There was no evidence of hallucinations or delusions.  He was not noted to be anxious during the interview when talking about himself or his experiences in Vietnam.  The Veteran was oriented and his memory was intact.  There was no impairment in his ability to concentrate or abstract.  The Veteran did not believe that he had a mental illness.  He continued to have dreams about his military experience in Vietnam, especially the day he was wounded.  The Veteran did not currently have suicidal ideations.  His judgment was impulsive.  The Veteran was sensitive to loud noises principally because of his ear problems.  The diagnosis was no mental illness.  The examiner explained that except for drinking in the late 1970s, which was now under control, he had experienced little problem since his discharge from service, and life had been better in the recent years since his marriage.  The Veteran's complaints of anxiety, dreams, and intrusive thoughts were insufficient to use the diagnostic category of PTSD.  This was because the experience did not leave him with severe anxiety, guilt, and depression, or the various psychological changes meant to deal with these powerful feelings.  11/21/1986 VBMS, Medical Treatment Record - Government Facility, p. 2.  

After careful review of the March 12, 1987 rating decision, the Board must conclude that it does not contain CUE.  This decision denied service connection on the basis that there was no diagnosis of PTSD or any other mental illness on the Veteran's psychiatric examination.  A review of the evidence available at that time confirms that this was an accurate finding.  The existence of a current disability is required in order to grant entitlement to service connection.  

The Veteran contends that if the Social and Industrial Survey had been made available to the VA psychiatrist who conducted the October 1986 examination, he would have reached a diagnosis of PTSD.  However, the Board notes that while this survey states the Veteran had symptoms often associated with PTSD, the social worker did not make a diagnosis of this disability.  The VA psychiatrist noted many of these same symptoms in his report (previous alcohol abuse that was now improved, dreams, anxiety) but concluded that these symptoms did not meet all the criteria for a diagnosis of PTSD.  To state that he would have changed his diagnosis if he had reviewed the Social and Industrial Survey is speculative at best.  Moreover, the failure to provide the psychiatric examiner with the survey constitutes a failure in the duty to assist, which cannot rise to the level of CUE.  Tetro v. West, 13 Vet. App. 404 (2000).  

The Board observes that the question for consideration is not whether the October 1986 examination contains CUE.  The question is whether or not the March 12, 1987 rating decision does.  None of the evidence available to the adjudicators includes a diagnosis of PTSD.  Furthermore, assuming for the sake of argument that the Social and Industrial Survey was not reviewed by the adjudicators, there is no diagnosis or information in that survey and therefore it would not have manifestly changed the outcome of the March 1987 decision at the time it was made.  One simply cannot conclude that but for the failure of the March 1987 adjudicators to consider the survey, the only appropriate outcome would have been a grant of service connection for PTSD.  This is because the report of the October 1986 VA psychiatrist, who has a higher degree of medical training and knowledge than a social worker, was cited in the decision, and it concluded the Veteran did not have PTSD.  Without the undebatable certainty that the March 12, 1987 decision would have been different if the survey had been available to the October 1986 examiner, there is no CUE.  

The Board must find that the earliest possible effective date for the award of service connection for the Veteran's PTSD is June 28, 2011.  This is the date on which his request to reopen his previously denied claim was received. 

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (q)(1)(ii).

The United States Court of Appeals for Veterans Claims (Court) has held that the effective date of the grant of service connection based on a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382(1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA"). 

The Board also notes that a claim that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application. "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47(1997). 

The evidence indicates that the Veteran was entitled to service connection for PTSD on the date that he submitted his new claim on June 28, 2011.  Therefore, the current effective date of June 28, 2011 for service connection for PTSD is correct, and entitlement to an earlier effective date is not established.  38 C.F.R. § 3.400 (q)(1)(ii). 


                                                                       (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to June 28, 2011 for service connection for post-traumatic stress disorder on the basis of clear and unmistakable error in the March 12, 1987 rating decision that initially denied service connection is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


